Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 1, 2, 6, 7, 9-11, and 13-23 are pending.
	Claims 3-5 and 8 are canceled. 
	Claims 14 and 20 are withdrawn.
	Claims 1, 2, 6, and 7 are currently amended.
	Claims 21-23 are newly added.
	Claims 1, 2, 6, 7, 9-11, 13, 15-19, and 21-23 are under examination on the merits.

Rejections Maintained
35 U.S.C. 112(a)
The rejection of claims 1, 6, 7, 9-11, 13, and 15-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is maintained. Claims 3-5 and 8 are canceled.

Rejections Withdrawn
35 U.S.C. 112(a)
The rejection of claim 2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of the claim amendments, dated 04/28/2022.

Response to Arguments
In Applicant Arguments, dated 04/28/2022, Applicant asserts that the claims now satisfy the written description requirement of 35 U.S.C. 112(a), because claim 1 has been amended to recite specific HVR sequences. This argument has been fully considered but is not deemed persuasive. It is initially noted that independent claim 15, which is drawn to an anti-CD96 antibody that binds an epitope of human CD96, has not been amended to recite specific HVR sequences. With respect to newly amended claim 1, although the claim has been amended to recite specific HVR sequences, the claim encompasses thousands of heavy and light chain HVR combinations. As indicated in the Non-Final Rejection, dated 10/28/2021, Applicant has described numerous species within the claimed genus of anti-CD96 antibodies; however the specification does not provide adequate written description for the entire claimed genus, because one skilled in the art would be unable to immediately envision, recognize, or distinguish at least most of the members comprised within the genus claimed, specifically, which sets of six heavy and light chain HVR 1-3 amino acid sequences from the recited heavy and light chain HVR 1-3 amino acid sequences should be combined to yield an antigen-binding region that is capable of binding CD96. Given the high level of antibody structure variation encompassed by the claimed genus as well as the high level of unpredictability in the art, the numerous species of anti-CD96 antibodies described are not sufficiently representative of the entire genus of anti-CD96 antibodies claimed. Furthermore relevant, identifying characteristics of heavy and light chain HVR combinations that confer upon an antigen-binding domain the ability to bind CD96 have not been disclosed. The rejection of the claims under 35 U.S.C. 112(a) has therefore been maintained. Applicant is informed that the rejection of the claims under 35 U.S.C. 112(a) may be overcome by amending the claims to recite one or more anti-CD96 antibodies that comprise a single specific heavy chain HVR1 sequence, a single specific heavy chain HVR2 sequence, a single specific heavy chain HVR3 sequence, a single specific light chain HVR1 sequence, a single specific light chain HVR2 sequence, and a single specific light chain HVR3 sequence.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 21-23 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642